t c memo united_states tax_court roy w and sharon p oswandel petitioners v commissioner of internal revenue respondent docket no filed date roy w oswandel pro_se patricia a komor for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine respondent’s determination of deficiencies of dollar_figure and dollar_figure in their and federal income taxes respectively and sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure respectively after concessions by the parties we decide whether petitioners substantiated their deductions for self-employment expenses personal_property_tax student_loan interest noncash charitable_contributions job- related mileage and tuition we hold they did not we also decide whether petitioners are liable for accuracy-related_penalties determined by respondent under sec_6662 we hold they are findings_of_fact some facts are stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference petitioners are husband and wife and they filed joint and federal_income_tax returns they resided in colorado springs colorado when they filed their petition with the court during and roy oswandel petitioner worked full time for the u s postal service in he also worked part time for two other employers neither of which was a church petitioner is an ordained minister and before the years in issue worked in the military as a chaplain after leaving the military he continued to perform ministerial duties these duties included officiating weddings holding retreats and unless otherwise noted section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure visiting the sick petitioner does not accept compensation_for his ministerial duties except for dollar_figure per year which he does not report as income for and petitioners included with their federal_income_tax returns a schedule c profit or loss from business that reported that petitioner was a self- employed minister_of_the_gospel during and petitioners’ federal_income_tax returns reported no income from petitioner’s ministerial activities for each of the years and petitioners claimed dollar_figure of schedule c deductions for petitioner’s ministerial activities those deductions consisted of dollar_figure for mileage dollar_figure for nonovernight travel_expenses dollar_figure for meals and dollar_figure for overnight travel_expenses petitioner’s and federal_income_tax returns also claimed on schedule a itemized_deductions deductions for personal_property_tax student_loan interest noncash charitable_contributions tuition and job- related mileage during respondent’s audit of petitioners’ and federal_income_tax returns petitioners did not meet with respondent’s revenue_agent and did not substantiate any of the deductions petitioners informed the revenue_agent by a letter that they had no substantiation for and because their records had been stolen from a storage_facility petitioners enclosed with the letter an unsigned undated the record does not reveal who pays the dollar_figure to petitioner handwritten letter from the colorado springs police department stating that several burglaries to storage units had occurred and at least three units were burglarized and an unsigned undated typed letter from the storage_facility stating that petitioners’ storage unit was one of several storage units subject_to vandalism and theft the el paso county sheriff’s office investigated the burglaries and prepared a report listing the storage units that had been burglarized that report does not list petitioners’ storage unit among those burglarized when this case was tried in part on date respondent’s counsel proffered to the court and to petitioners that petitioner would have had to drive approximately big_number miles to receive a mileage deduction of dollar_figure subsequently petitioner asserted that his business miles during the subject years were as follows big_number miles for commuting to his part- time jobs in each of and big_number miles and big_number miles for job searching in and respectively big_number miles and big_number miles for church-related visits in and respectively and big_number miles for graduate studies in also at trial on date the court ordered the parties to attempt to determine the allowable deductions among themselves subsequently petitioners met with one of respondent’s tax compliance officers anthony atkinson colorado springs is located in el paso county atkinson petitioners never gave atkinson any books_or_records to substantiate petitioners’ claimed deductions for petitioner’s ministerial activities tuition mileage student_loan interest personal_property_tax or noncash charitable_contributions when the trial of this case was resumed and concluded on date petitioners introduced and the court admitted into evidence pages of documents to substantiate their claimed deductions the documents included petitioner’s american express credit card statement listing purchases of airline tickets train tickets and lodging in various cities in the amount of dollar_figure attached to the credit card statement is a handwritten breakdown of estimated mileage driven in connection with petitioner’s part-time jobs ministerial activities and job searching an insurance_policy statement listing five cars covered under the policy a colorado vehicle registration tax_ownership receipt listing the purchase date purchase_price and taxable value of a car a car payment history for a vehicle that petitioner has marked as sold in date handwritten notes listing petitioner’s various destinations for his ministerial activities and an account payment statement from sallie mae for student_loan payments from to petitioners rely upon the credit card statement and the handwritten destination list as substantiation for some of the deductions claimed for petitioner’s ministerial activities petitioners provided the car insurance_policy statement colorado vehicle registration tax_ownership receipt and car payment history to substantiate their deduction for the payment of personal_property_taxes opinion the burden_of_proof is on petitioners to show that respondent’s determinations set forth in the notice_of_deficiency are incorrect rule a 290_us_111 in certain circumstances if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s proper tax_liability sec_7491 places the burden_of_proof on the commissioner sec_7491 rule a for the burden to shift to the commissioner the taxpayer must comply with the substantiation and recordkeeping requirements of the internal_revenue_code code sec_7491 and b in addition sec_7491 requires that the taxpayer cooperate with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 we conclude that the burden_of_proof has not shifted to respondent with respect to any of the issues in this case to this end we find that petitioners failed to cooperate with respondent during the audit of their and federal_income_tax returns we also find that petitioners failed to comply with substantiation requirements of the code deductions are strictly a matter of legislative grace and petitioners must show that their claimed deductions are allowed by the code rule a 292_us_435 welch v helvering supra pincite petitioners must keep sufficient records to substantiate any deduction that would otherwise be allowed by the code sec_6001 new colonial ice co v helvering supra pincite in the case of meals and traveling expenses sec_274 disallows deductions for those expenses unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the expense and the business_purpose of the expense sec_1_274-5t temporary income_tax regs fed reg date states that if an individual taxpayer can establish that his or her failure to produce adequate_records is due to the loss of such records through circumstances beyond the taxpayer’s control such as destruction by fire flood earthquake or other_casualty the taxpayer may substantiate a deduction by reasonable reconstruction of his or her expenditures under these regulations therefore a taxpayer may be deemed to meet the requirements of sec_274 if he or she establishes the occurrence of a casualty causing the loss of records and has adequately reconstructed the expenditures sec_1_274-5t temporary income_tax regs supra petitioners claimed schedule c business_expenses of dollar_figure for each of the years and sec_162 provides for deduction of all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business for petitioner’s ministerial activity to qualify as a trade_or_business his dominant or primary objective of the venture must be to earn a profit 28_f3d_1024 10th cir affg 99_tc_132 petitioners offered no evidence to establish a profit_motive for petitioner’s ministerial activities to the contrary petitioner admits that he receives no compensation_for his ministerial services yet incurs substantial expenses for those services on these facts we conclude that petitioner’s ministerial activities were not engaged in for profit and that his expenses related to those activities are not deductible under sec_162 or sec_183 given that petitioners had no income from these activities for or see luellen v commissioner tcmemo_1994_449 anderson v commissioner tcmemo_1984_59 of course petitioner’s failure to substantiate expenses related to his ministerial activities would also preclude deductability of those expenses as to the schedule a deductions in issue petitioners assert that they had the requisite substantiation to support their claim to those deductions but their tax records were stolen from their storage_facility petitioners have failed to submit credible_evidence to establish either part of that assertion in fact the report of the law enforcement agency investigating the burglary of the location of their storage unit indicates that petitioners’ storage unit was not among those burglarized petitioner’s handwritten breakdown of estimated mileage driven in connection with his part-time jobs and his job searching is inadequate to substantiate his mileage deduction the documents petitioners submitted to substantiate their claim to the personal_property_taxes deduction are also insufficient in that not one of the documents lists or as the years in which personal_property_tax was paid nor does the student_loan payment statement substantiate any claim for a student_loan_interest_deduction for or as it provides a payment history only for to petitioners presented no evidence at trial documentary or otherwise to substantiate expenses related to tuition or books or noncash charitable_contributions we sustain respondent’s determination that petitioners are not entitled to deduct any of the disallowed schedule a deductions while petitioners do not argue application of the rule articulated in 39_f2d_540 2d cir continued respondent determined that petitioners are liable for accuracy-related_penalties under sec_6662 and b for and sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of an underpayment that is attributable to among other things negligence petitioners will avoid this accuracy-related_penalty if the record shows that they were not negligent ie they made a reasonable attempt to comply with the provisions of the code and they were not careless reckless or in intentional disregard of rules or regulations see sec_6662 243_f3d_1212 10th cir affg leema enters inc v commissioner tcmemo_1999_18 negligence connotes a lack of due care or failure to do what a reasonable and prudent person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir 85_tc_934 an accuracy-related_penalty is not applicable to any portion of an underpayment to the extent that an individual has reasonable_cause for that portion and acts in good_faith with respect thereto see sec_6664 continued we note it does not apply to this case under the cohan_rule the court can estimate the amount of certain deductible expenses but only if the taxpayer presents sufficient evidence to make those estimates see id pincite petitioners have not presented sufficient evidence for us to apply the cohan_rule respondent bears the burden of production with respect to the accuracy-related_penalties sec_7491 in order to meet this burden of production respondent must produce sufficient evidence that it is appropriate to impose the accuracy-related_penalties once respondent has done so the burden_of_proof is upon petitioners 116_tc_438 petitioners may carry their burden by proving that with respect to their underpayment there was reasonable_cause and they acted in good_faith sec_6664 respondent has satisfied his burden of production in that the record establishes that petitioners failed to substantiate their claimed deductions sec_6001 imposes on petitioners a duty to maintain books_and_records sufficient to support items reported on their returns and petitioners’ breach of that duty is contrary to what a prudent and responsible taxpayer would have done under the circumstances see sec_1_6662-3 income_tax regs petitioners must now establish reasonable_cause and good_faith in order to escape liability for the accuracy-related_penalties under sec_6662 petitioners have failed to persuade us that their failure to maintain the requisite substantiation was excused by reasonable_cause and good_faith we sustain respondent’s determination that petitioners are liable for the and accuracy-related_penalties under sec_6662 we have considered all arguments made by petitioners for holdings contrary to those expressed herein and reject these arguments not discussed herein as irrelevant or without merit decision will be entered under rule
